Title: To Benjamin Franklin from Mary Richardson, 5 April 1779
From: Richardson, Mary
To: Franklin, Benjamin


Honble Sir
Plymo. Apl 5. 1779.
I beg leave to write these few lines to let You know a little of my misfortunes Since I left my Native Country I am the Widow and Daughter of Mary Richardson the occasian of my leaving my Native Country was upon the hearing of the famous Doctor Taylor at London by Advertizement in the Paper my Mother being totally blind she was willing to try for her Sight on that account we came over to England more to my sorrow before we came to London we lost all that we had except a few Changes of raiment that we had in the Cabbin with us by the occation of Shipwreck as soon as we arrived I made application for my Mother but the answer was there was no Cure for her we being left in this Unhappy Situation I with my blind Mother traveled to the West Country in hopes of finding relief of some of her friends as she was born there but to my great Surprize the saying was go to your Rebellious Country I hope Your Honor will take it into Consideration what my Situation must be and I only in the 16 Year of my Age Hearing of Your Honors Goodness that You have bestowed upon those that was in Need of it made me take the Liberty of making my Application to You as being the unfortunate Daughter of the late Anthony Richardson Merchant who was Drowned or Murdered at New York which I could never hear of I am very Loth to trouble your Honor with so long an aspistle but am sensible that your goodness is sufficient to assist me to my Native Country or where you think most proper So that I can once more get out of England And I hope that the Lord will pour Down blessings upon you and your family I hope Your Honors Goodness will be pleased to answer this Letter and direct in the following Manner
ToMr. Joseph Coadthe Red CowCocksidePlymouth
and I still remain your Honors most Obedient and most humble Servant
Mary Richardson
 
Addressed: To / Doctor Franklin / Ambassador for the 13 United / Sates of America / Paris / in / France / Single Sheet / post paid
Notation: Mary Richardson Plymo. 5 avril 1779.
